Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 20 recites a method comprising:  
storing type of nutrient and nutrient value associated with each food item using a food central database; 
categorizing the nutrients and the nutrient value of each food item into at least one of: 
growth pillar; energy pillar; immunity pillar; and detoxification pillar; using a pillar database coupled to the food central database; and 
processing the stored plurality of modules, wherein the plurality of modules comprising: a growth module coupled to the pillar database to evaluate a growth score from the growth pillar for each food item, wherein the growth score is evaluated from the growth related nutrients value associated with each nutrient; an energy module coupled to the pillar database to evaluate an energy score from the energy pillar for each food item, wherein the energy score is evaluated from the energy related nutrients value associated with each nutrient; and an immunity module coupled to the pillar database to evaluate an immunity score from the immunity pillar for each food item, wherein the immunity score is evaluated from the immunity related nutrients value associated with each nutrient.
The limitations of storing types of nutrient and nutrient values, categories the nutrients and nutrient values, and processing modules to evaluate a growth score, an energy score, and an immunity score, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a system comprising a storage unit, a graphical user interface, and a processing unit, in claim 1, and the method is computer-implemented and utilizes a storing unit, user interface and processing unit, in claim 11, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “graphical user interface” language, “displaying” in the context of this claim encompasses a user manually displaying the modules, for example using a pen and paper. Similarly, but for the “storage unit” and “processing unit” language, storing in the context of the claims encompasses for example a user writing down values, and processing in the context of the claims encompasses a user manually observing the values and the foods in order to determine scores, for examples as a purely mental act or using a pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites using a storage unit, GUI and processing unit to perform the claimed steps. These elements are recited at a high-level of generality (i.e., as a generic storage, GUI and processor) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a storage unit, GUI and processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Dependent claims 2-10 and 12-20 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. The claims only recite additional generic modules performing additional abstract limitations such as evaluating a detoxification score, calculating pre-defined serving values, registering a user, etc., and therefore are not sufficient to direct the claimed invention to significantly more. 

CLAIM INTERPRETATION
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
5.	Claim limitations “growth module”, “energy module”, “immunity module” in claim 1, “detoxification module” in claim 2, “registration module” in claim 4, “food interest module” in claim 5, “food descriptive module” in claim 6, “food predictive module” in claim 7, “food prescriptive module” in claim 8, “search module” in claim 9 and “social media module” in claim 10 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder module coupled with functional language “to evaluate”, “for registering”, etc., without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “instructions stored in non-transitory computer-readable medium”, as set forth in Par. 36.   
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the claims recite in lines 3 and 4, respectively “for storing plurality of modules”. It appears this should instead recite “for storing a plurality of modules”.
The claims similarly recite “for display processed plurality of modules” in claim 1 and “displaying processed plurality of modules” in claim 11. These limitations are grammatically incorrect and confusing. Furthermore, it is not clear as to what is meant by “display[ing the] processed plurality of modules”. Applicant’s specification describes the modules as computer readable instructions for a processor to perform certain actions. Therefore it is not clear if the claims intend to recite displaying these computer readable instructions, or displaying, for example, the output or results of these instructions. 
The claims further recite “to store type of nutrient and nutrient value associated with each food item” in claim 1 and “storing type of nutrient and nutrient value…” in claim 11. These limitations are grammatically unclear and confusing. It appears claim 1 for example should read either “to store a type of…” or “to store types of nutrients and nutrient values…”. 
Claims 4 and 14, 6 and 16, and 10 and 20 recite similar grammatical errors and require similar correction. 
Dependent claims 2, 3, 5, 7-9, 12, 13, 15 and 17-19 inherit the deficiencies of their respective parent claims and are thus rejected for the same reasons.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (US 2013/0226729 A1) in view of Narayan et al. (US 2013/0280681 A1).
Regarding claims 1-9 and 11-19, Reed discloses a system for providing positive reinforcement on appropriate food items, the system comprising: 
a storage unit for storing plurality of modules (smartnutrition management platform 102); 
a graphical user interface for display processed plurality of modules (Par. 32); 
a food central database (product data store 106) to store type of nutrient and nutrient value associated with each food item (Par. 25); 
a pillar database coupled to the food central database for categorizing the nutrients and the nutrient value of each food item into at least one of: a growth pillar; an energy pillar; an immunity pillar; and a detoxification pillar (foods are stored in database 106 according to attributes including growth [e.g. protein], energy [e.g. carbs], and immunity [immune boosting] and detoxification [good source of antioxidants] – see Par. 38); and 
a processing unit (filtering application 120) operably coupled to the food central database, the pillar database, the graphical user interface and to the storage unit to process the stored plurality of modules, wherein the plurality of modules comprising: 
a growth module coupled to the pillar database to evaluate a growth attribute from the growth pillar for each food item, wherein the growth attribute is evaluated from the growth related nutrients value associated with each nutrient; 
an energy module coupled to the pillar database to evaluate an energy attribute from the energy pillar for each food item, wherein the energy attribute is evaluated from the energy related nutrients value associated with each nutrient; and 
an immunity module coupled to the pillar database to evaluate an immunity attribute from the immunity pillar for each food item, wherein the immunity attribute is evaluated from the immunity related nutrients value associated with each nutrient (see Par. 38) (as per claims 1 and 11),
the plurality of modules further comprising a detoxification module coupled to the pillar database to evaluate a detoxification attribute from the detoxification pillar for each food item, wherein the detoxification attribute is evaluated from the detoxification related nutrients value associated with each nutrient (Par. 38) (as per claims 2 and 12), 
the plurality of modules further comprising a registration module for registering users on receiving personal details, wherein the personal details comprising at least one of: a name; an address; health conditions; and a food preference (Par. 23) (as per claims 4 and 14),
the plurality of modules further comprising a food interest module for allowing registered users to input a list of food items through the graphical user interface (Par. 33) (as per claims 5 and 15),
the plurality of modules further comprising a food predictive module for evaluating and automatically suggesting the registered users to eat specific food items to improve on the growth attribute, the energy attribute, and the immunity attribute (analyze previously purchased items and suggest items that will improve these attributes - Par’s. 34, 35) (as per claims 7 and 17), 
the plurality of modules further comprising a food prescriptive module for evaluating and automatically suggesting the food items to score better on the growth attribute, the energy attribute and the immunity attribute based on the health conditions received from the registered users (Par’s. 23, 30) (as per claims 8 and 18), and
the plurality of modules further comprising a search module to allow a registered user to search nutrients and nutrient value associated with each food item (Par. 31) (as per claims 9 and 19). 
To the extent that Reed’s filterable attributes for growth, energy, immunity and detoxification do not constitute scores (as per claims 1 and 10), the nutrient values are calculated from a pre-defined serving value (as per claims 3 and 13), and the plurality of modules further comprising a food descriptive module for calculating and displaying score for each pillar based on the food items received in the food interest module (as per claims 6 and 16), Narayan discloses a similar system for suggesting personalized food choices for a user that evaluates and displays scores to a user for various nutrient categories for a given food (see Par’s. 35, 40, Table 1), wherein nutrient values are calculated from a pre-defined serving value (e.g. a meal – Par’s. 14, 35). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Reed by evaluating and scores associated with the filterable attributes for each category, as taught by Narayan, and basing the nutrient values on a serving and a meal amount. Such a modification would involve a use of a known technique to improve similar products in the same way. 

Regarding claims 10 and 20, Reed does not disclose the plurality of modules further comprising a social media module allows the registered users to communicate with social media platforms. However, Narayan discloses this concept of incorporating social media into the food suggestion platform (see Par. 11). It would have been obvious to one skilled in the art before the effective filing date of the invention to further modify the teachings of Reed by including Narayan’s social media component. Such a modification would involve combining prior art elements according to known methods to yield predictable results. 




Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Byron et al. (US 2019/0213913 A1) discloses a nutrition graph. Hujsak (US 2018/0240359 A1) discloses a biochemical and nutritional application platform. Neumann (US 2021/0166818 A1) discloses methods and system for optimizing supplement decisions. Solari (US 2018/0233223 A1) discloses personalized nutritional health scores. Doble et al. (US 2019/0303374 A1) discloses a system and method for grading and scoring food. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715